Citation Nr: 0331889	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  96-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a chronic right 
knee disability, including as secondary to the service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty for training from December 1988 
to July 1989, and subsequent periods of active duty for 
training with the National Guard, including in May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and December 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The appellant testified before the undersigned at a May 2003 
Travel Board hearing.  During the hearing, the appellant 
stated that he desired to withdraw claims of service 
connection for disabilities of the feet, the neck, the upper 
back, and the chin.  Because the appellant has withdrawn 
these claims from appellate consideration, they are not 
before the Board for review.  

During the May 2003 Travel Board hearing, the appellant also 
stated that he desired to withdraw a claim of service 
connection for a right knee disorder.  However, in a 
contemporaneously dated submission, the appellant stated that 
he wished to initiate
A claim of service connection for a right knee disorder, 
secondary to the service-connected left knee disorder.  The 
Board observes in this regard that during its adjudication of 
the present claim, the RO considered the right knee 
disability claim for service connection under both direct and 
secondary theories of entitlement.  See Supplemental 
Statement of the Case, dated in May 2001; see also Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  

Interpreting the appellant's correspondence and 
representations in a light most favorable to the appellant, 
the Board construes the record as indicating the appellant 
desires to continue with his appeal relative to a right knee 
disorder.  As will be noted below, the claim will be 
considered under both theories of entitlement as considered 
by the RO.

In his May 2003 correspondence, the appellant reported that 
he desired an increased evaluation for a service-connected 
back disorder.  This matter is not before the Board and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A right eye disability was not incurred or aggravated 
during or as a result of the appellant's military service.

2.  A right knee disability was not incurred or aggravated 
during or as a result of the appellant's military service, or 
as a result of the appellant's left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right eye disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

2.  The criteria for the establishment of service connection 
for a right knee disability are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must determine whether the appellant has 
been apprised of the law and regulations applicable to his 
compensation claims; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance by the Secretary shall include a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with copies of the original rating 
decisions dated in January and December 1994, setting forth 
the general requirements of then-applicable law pertaining to 
the establishment of service connection.  The general 
advisement was reiterated in the Statements and Supplemental 
Statements of the Case dated in June 2000, May 2001, and in 
April 2003.     


In compliance with the Court's ruling in Quartuccio, the 
appellant was advised of the evidence, which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in August 2000, February 2001, and April 
2002.  In particular, the appellant was provided with a 
detailed listing of what evidence would substantiate his 
claims in the May 2001 Supplemental Statement of the Case, as 
well as specifically advised that it was his responsibility 
to obtain such evidence.  

Given that the appellant has been fully informed of the 
applicable law and his obligation to submit substantiating 
evidence for over one year since being specifically informed 
of the provisions of the VCAA and how it applied to his 
claims, the notice requirements of the VCAA in this matter 
have clearly been satisfied.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); 38 U.S.C.A § 5103(b) (Providing in 
substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  The RO made extensive efforts to obtain all 
relevant service medical records generated during the course 
of the appellant's initial period of active duty as well as 
periods of service with the National Guard.  In addition to 
requesting and obtaining such records from the appellant, it 
also appears that all relevant records have been obtained.  
The record reflects that the RO contacted depositories of 
such records in an effort to substantiate the claims, 
including the State of California National Guard Headquarters 
and the appellant's unit; the Army Personnel Center, the 
National Personnel Records Center, the National Archives and 
Records Administration and the individual units to which the 
appellant was assigned.  Further, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  


VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
October 2002 and January 2003 conducted by a physician who 
reviewed the appellant's claims folder and rendered relevant 
opinions.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claims

Service Connection for a Right Eye Disability:

The appellant contends that he has a right eye vision 
disorder that was incurred or aggravated by active military 
service.  Having carefully considered the appellant's claim 
in light of the record and the applicable law, the Board 
concludes that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.


Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2003).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The record reflects that while attending his initial military 
training in January 1989, the appellant was noted to have a 
cataract of the right eye, which existed prior to his entry 
onto military service.  Service department medical examiners 
opined that the disorder was not incurred in or aggravated by 
active military service.  Although it was recommended by the 
examiners that the appellant be discharged due to failure to 
meet medical procurement standards, a subsequently dated 
January 1989 memorandum shows that military authorities 
retained the appellant for National Guard service because he 
had demonstrated an ability to function well.  

Apparently during a May 1992 period of active duty for 
training, the appellant was treated for what was described as 
a patchy opacification of his right eye vision, after he 
fell.  Although the appellant was referred for a vision 
consultation, such apparently was not accomplished.  In 
October 1992, the appellant again complained to military 
medical examiners of blurred vision.  

The Board begins its analysis by noting that the appellant is 
not a veteran for the purposes of obtaining compensation for 
a period of active duty for training.  Paulson v. Brown, 7 
Vet. App. 466, 469 (1995).  Applicable law mandates in this 
regard that:

For disability resulting from personal injury suffered 
or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, 
naval, or air service, during other than a period of 
war, the United States will pay to any veteran thus 
disabled and who was discharged or released under 
conditions other than dishonorable from the period of 
service in which said injury or disease [was] incurred, 
or preexisting injury or disease was aggravated, 
compensation as provided in this subchapter, but no 
compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of 
alcohol or drugs.

38 U.S.C.A. § 1131 (West 2002) (Emphasis added).

Further, the term "veteran" means a person who served in the 
active military . . . service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d) (2002).  In 
turn, "active military . . ." includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A, § 101(24) (emphasis 
added); see also 38 C.F.R. § 3.6(a) (2003).

The foregoing is significant.  Because the appellant is not a 
veteran and is not entitled to the presumption of soundness 
upon entering a period of active duty for training. Paulson, 
7 Vet. App. at 468-69, (For the proposition as cited); see 38 
U.S.C.A. § 1132 (Every veteran shall be presumed in sound 
condition except for defects noted when examined and accepted 
for service). 

There are essentially two medical opinions relative to 
whether the appellant currently has a vision disorder and if 
so, whether it was caused or aggravated by any incident of 
his military service.  These opinions are from the 
appellant's treating physician, Allen Hassan, M.D., J.D., 
A.B.F.P. and an examining VA physician.  The Board has 
considered both opinions, but finds that even though the 
treating physician is clearly competent to render a medical 
opinion as to matters within his medical expertise, the 
factual bases of his assessment are unsupported by the record 
and he does not appear to have any medical training, which 
qualifies him to render opinions as to vision disorders.  See 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993). 

In a series of letters beginning in April 2000, Dr. Hassan 
opined that the appellant had cataracts of both eyes that 
were aggravated by his active military service.  In a June 
2001 letter, Dr. Hassan related in part his belief that the 
appellant's bilateral cataracts appeared at the same time; 
that the appellant spent "many years in the service" and 
that "Army personnel are not allowed to wear sunglasses and 
the chronic exposure to sunlight causes and worsens cataract 
formation."  

The basis of Dr. Hassan's opinion is flawed.  First, as is 
noted above, a right eye cataract was clearly noted within 
approximately one month after the appellant began his initial 
period of active military duty.  Although such an error is 
not fatal to Dr. Hassan's opinion, he clearly posits that the 
appellant had already spent many years in active military 
service.  As is noted, at the time the right eye cataract was 
discovered, the appellant was in military service for only 
approximately one month, and the cataract was assessed as 
being pre-existing.  Further, there is no evidence for Dr. 
Hassan's belief that "Army personnel are not allowed to wear 
sunglasses."  

Essentially, the factual basis of Dr. Hassan's opinion 
appears to be proceeding from the appellant's account of his 
military service, which is contradicted by the record.  The 
law provides in this regard that the opinion of a physician 
that the appellant is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, 
even though a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Also, Dr. Hessian is not shown to have any specialized 
training in the diagnoses or treatment of vision disorders, 
thus further weakening his opinion.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) [observing that the evaluation 
of medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge, training, and skill in analyzing the 
data, and the medical conclusion that the physician reaches].  

Indeed, the VA physician who conducted a vision examination 
of the veteran in October 2002 commented that Dr. Hassan's 
eye examination findings could not be used because he was not 
an optometrist or ophthalmologist.  The appellant reported 
that his vision had worsened over the course of the previous 
two years, and that he had had right eye cataract surgery 
although he could not recall the date or location of the 
procedure.  The VA examiner noted that although the military 
medical care providers had directed the appellant to undergo 
ophthalmologic follow-up consultations after his initial 
complaints, this had not been undertaken.  However, the VA 
examiner noted that there were no records of subsequent 
treatment for any eye conditions, or documentation that the 
appellant had any injury to the eyes as a result of the May 
1992 fall.  The examiner reported that the etiology of the 
appellant's right eye disability could not be ascertained.

Thus, there is no competent (i.e., factually informed and 
medically qualified)  evidence indicating that the appellant 
has a continuing right eye disorder emanating from the May 
1992 service incident.  The fact that military medical 
examiners did not afford the appellant vision consultations 
does not avail the appellant of any presumption of a 
continuing disorder.  In these circumstances, for the Board 
to conclude that the appellant's disorder had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
been observed in this regard that statements from doctors, 
which are inconclusive as to the origin of a disease, cannot 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Because the clear preponderance 
of the evidence is against the claim, the  appeal must be 
denied.


Entitlement to service connection for a right knee disorder, 
including as secondary to the service-connected left knee 
disorder:

The appellant contends that he has a right knee disability 
that was caused by his service-connected left knee 
disability.  Having carefully considered the appellant's 
claim in light of the record and the applicable law, the 
Board is of the opinion that the clear preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

As previously discussed, the issue of service connection for 
a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service. See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the context of secondary service connection, such 
shall be granted when a disability is "proximately due to or 
the result of a service-connected disease or injury. . . ."  
38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The appellant's service medical records are devoid of any 
mention of a right knee disorder, and the evidence of record 
does not substantiate the presence of such a disorder.  In an 
April 1990 VA medical examination report, it was noted that 
the appellant's then complaints involved left knee symptoms.  
Moreover, although the appellant complained of unspecified 
weakness of the right knee during a May 1993 VA examination, 
such a disability was specifically "not found." 

The appellant's right knee disability claim therefore fails 
upon the primary basis that he does not have the disorder 
claimed.  It is well settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability--
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").    

In this regard, although Dr. Hassan in a February 2002 letter 
reported that he was informed by Donald J. Daniel, M.D. that 
the appellant reported to the latter in May 1994 that he was 
experiencing right knee pain with weight bearing, and that 
the appellant was found to have chondromalacia patella, this 
could not be confirmed through Dr. Daniel.  Although the 
record indicates that the RO requested Dr. Daniel's original 
records on several occasions, the physician reported in 
January 1994, and again in February 2002, that the appellant 
first consulted him for disorders not at issue in the current 
appeal.  There is no reference in either of Dr. Daniels 
reports as to a right knee disorder.  

In any event, even assuming for discussion that the appellant 
does have a right knee disorder, there is no competent 
evidence suggestive of its linkage to military service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative).  
Assuming that Dr. Hassan's account of Dr. Daniel's May 1994 
letter is correct, such does not substantiate the appellant's 
claim that his asserted right knee disorder is etiologically 
linked to his service-connected left knee disability.  

In sum, there is no competent evidence indicating that the 
appellant has a right knee disorder, or if he does, to link 
that disorder to any incident of his military service.  
Although the appellant so contends, as a layperson he is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 


ORDER

Service connection for a right eye disability is denied.

Service connection for a right knee disorder is denied.



	                     
______________________________________________
	CHARLES E. HOGEBOOM 	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



